Citation Nr: 1432620	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-43 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 26, 2006, and greater than 50 percent from February 1, 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1968, including a tour of duty in the Republic of Vietnam.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania, that, in relevant part, granted service connection for PTSD and assigned an initial 30 percent disability rating, effective June 28, 2005.  

The Veteran expressed disagreement with the initial disability rating assigned and perfected a substantive appeal.  During the pendency of this appeal, by rating action dated in October 2007, the RO assigned a temporary 100 percent disability rating because of hospitalization, effective December 26, 2006.  The RO then assigned a 50 percent disability rating following the hospitalization, effective February 1, 2007.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

As a result of contentions regarding the Veteran's employability, a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Thus, the issue has been added for current appellate consideration.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellate Brief Presentation was submitted in May 2014 on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The severity of the Veteran's service-connected PTSD was last evaluated in an August 2007 VA examination.  The Veteran has since subscribed to having more severe PTSD symptoms.  Notably, a January 2009 statement from his VA psychiatrist noted significant PTSD symptoms interfering with personal, social, cognitive, and occupational functioning, potentially higher than his currently assigned rating reflects.  The Veteran is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

With respect to the Veteran's derivative TDIU claim, although a May 2006 VA treatment report noted the chronicity and severity of his PTSD symptoms, and indicated that he was unemployable, a clear medical opinion regarding the effects of the his service-connected disabilities on his ability to secure or follow a substantially gainful employment.  Cf. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, the record reflects that the Veteran has had alcohol dependence during the appellate period and that his alcohol abuse was related to his service-connected PTSD.  Specifically, the August 2007 VA examiner noted that alcohol dependence was partly secondary to PTSD.  Where service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability, on remand, manifestations of the Veteran's alcohol abuse during the appellate period should be evaluated to determine whether there such manifestations overlap with those from his service-connected PTSD or whether they include any that are separate and distinct from his PTSD symptoms.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

Finally, the record reflects treatment at a Vet Center, for which records have not yet been associated with the claims file.  VA has a duty to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

After obtaining any necessary authorization, the agency of original jurisdiction shall request the Veteran's identified Vet Center treatment records.  If requested records cannot be obtained, the Veteran must be notified and informed of the attempts made and of any further actions that will be taken with regard to his claim.
2.  Thereafter, the agency of original jurisdiction shall schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  

The examiner should discuss the effects, if any, of the Veteran's PTSD on his social and occupational adaptability.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must also describe the nature and severity of the Veteran's alcohol abuse since June 2005, and opine as to whether such alcohol use is the proximate result of PTSD or another associated mental disorder or was aggravated by PTSD or other associated mental disorder.  

If such alcohol abuse is the proximate result of, or was aggravated by, PTSD, the examiner should opine as to whether manifestations of such alcohol abuse include any that are separate and distinct from his PTSD symptoms.  

Also, concerning occupational functioning, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities (i.e., PTSD, type II diabetes mellitus, residuals of deviated septum surgery, and residual scars from wounds to the bilateral upper thighs, left upper arm, and mid lower lumbar area), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, the agency of original jurisdiction shall review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

4.  Finally, the agency of original jurisdiction shall readjudicate the increased rating and TDIU claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



